 

EXHIBIT 10.2

 

Entrusted Management Service Agreement

 

by and among

 

Shenzhen CCPower Corporation

 

Shenzhen CCPower Investment Consulting Co., Ltd.

 

and

 

The Shareholder of Shenzhen CCPower Corporation

 

August 25, 2016

 

   



 

Entrusted Management Service Agreement

 

This Entrusted Management Service Agreement (“this Agreement”) is entered into
on August 25, 2016 among the following Parties:

 

(1) Shenzhen CCPower Corporation (hereinafter called “Party A”) is a limited
liability company, duly incorporated in Shenzhen, the People’s Republic of China
(“PRC”) whose legal address is: 1705, Tower A, Haisong Building, Tairan 9 Road,
Chegongmiao, Futian District, Shenzhen.     (2) Shenzhen CCPower Investment
Consulting Co., Ltd. (hereinafter referred to as “Party B”), a wholly foreign
owned enterprise (“WFOE”) to be incorporated in Shenzhen, PRC, whose legal
address is: 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC.     (3) The shareholder of Shenzhen CCPower Corporation
(hereinafter called “Shareholder”), as follows:

 

Name of the Shareholder  Shareholding Ratio (%)   ID Card No.  Wei Zhixiong 
 100%   430524197303182439 

 

(Party A, Party B and the Shareholder are referred to collectively in this
Agreement as the “Parties” or “the Parties”, and individually as “a Party” or
“each Party”.)

 

WHEREAS:

 

(1) Shareholder holds 100% of equity interests of Party A;     (2) Party A’s
business is as follows: operation of industrial business (detailed project to be
declared); domestic commercial and material supply and marketing (excluding
commodities subject to exclusive operation, control or sale); technical
development of electronic products, computer network, software and hardware;
information consultancy (excluding restrictive projects); import and export
business (operation subject to import and export qualification license);     (3)
Party B’s business is project investment consultancy, enterprise management
consultancy, economic information consultancy; computer software and hardware
technical development; goods and technology import and export business
(excluding distribution of imported goods);     (4) Party A and Party B are both
willing to enter into a long-term business cooperation relationship on an
exclusive basis, whereby Party B is willing to provide Party A with exclusive
technical, consulting, and other services in a comprehensive way all in relation
to Party A’s development and sales of website accelerator software during the
term of this Agreement by utilizing Party B’s own advantages in human resources,
technology and information, and Party A is willing to accept such consulting and
services provided by Party B and or Party B’s designee(s), on the terms set
forth herein.

 

1

 

 

NOW THEREFORE, the Parties hereby agree through friendly negotiation as follows:

 

Article 1 Definition

 

1.1 “Entrusted Management Service Fee” or “Consideration” refers to the
consideration as defined in Article 3.1 and paid to Party B by Party A.     1.2
“Party A’s Staff” refers to the senior management staff of Party A and the
‘management and technical staff of Party A’s branches;     1.3 “PRC” refers to
the People’s Republic of China, for the purpose of this Agreement, excluding the
Hong Kong Special Administrative Region, Macao Special Administrative Region and
Taiwan Province;     1.4 “PRC Laws” refers to all PRC laws, administrative
regulations and government rules in effect;     1.5 “RMB” refers to the legal
currency within the PRC.

 

Article 2 Contents of Entrusted Management Services

 

2.1 Finance Management Service         2.1.1 Target: achieve the scientific
management of Party A’s finance system.         2.1.2 Contents of the Services  
      (a) Provide the consulting services on financial analysis and economic
profit analysis;           (b) Improve the budget management and provide
business guidance;           (c) Facilitate the finance operation, coordinate
the structure of credit and loans, accelerate revenue growth, and effectively
control the finance risks;           (d) Arrange the internal and outside audit
services;           (e) Pursuant to the requirement of the relevant
class-evaluation system, provide an efficient management plan and consultancy
services on finance management; and           (f)  Provide cost management
consultancy services.

 

2.2 Business Management Services       2.2.1 Target: provide management and
staff training services to Party A so as to enhance the professional management
and eventually promote the achievement of Party A’s research, operations and
sales.

 

2

 

 

2.2.2 Contents of Services: training of Party A’s staff

 

    (1) The training shall be conducted once every quarter within the entrusted
term, and Party B shall notify Party A of the timetable, contents of training
sessions and lectures on of training fifteen (15) days prior to the training. In
the event that Party A’s staff can not take part in the training and Party A can
not designate another employee to attend the training, Party A shall deliver a
written notice five (5) days prior to such training to Party B for such absence,
otherwise it shall be treated as Party A’s staff having attended training class
and Party A shall pay the relevant training fees. Both Party A and Party B shall
be entitled to adjust the frequency of the training according to the business
operation of Party A.             (b)  Contents of Training:

 

      - management skills training;                 - technology training;      
          - sales strategies training; and                 - promotion training.

 

2.3 Advertising and Promotion Services         2.3.1 Target: to improve the
economic benefits of Party A, ensure the healthy development of Party A, improve
and promote the reputation and popularity of Party A, establish the enterprise
image of Party A, and contribute to the public welfare for and on behalf of
Party A.         2.3.2 Contents of Service:

 

  (a) Products planning         (b) Price planning         (c) Sales planning  
      (d) Advertising planning         (e) Marketing planning         (f)
Promotion planning         (g) Public relation planning         (h) Brand
planning         (i) Corporate image planning

 

2.4 Human Resources Management Services         2.4.1 Target: to achieve the
proper allocation of Party A’s human resources, maintain the stability of Party
A’s management team, and stimulate the employees to work to increase Party A’s
economic achievement.         2.4.2 Contents of Service           (a) Recommend
and nominate the candidates of senior management staff of Party A and Party A’s
affiliates, and Party A shall only appoint such candidates nominated by Party B
to the relevant positions in accordance with the requirements of such position;

 



3

 

  

  (b) Perfect the organizational structure to improve the efficiency of the
management;           (c) Establish an appropriate labor management system for
Party A, including, but without limitation, employment policies, training,
policies of leaves and vacations, overtime, resignation, demotion, etc.;        
  (d) Improve the employees’ salary system including that for its senior
management staff;           (e) Improve and perfect the working effectiveness
assessment system of the employees and the salary incentive system;          
(f) Provide training on labor management to the human resources department of
Party A;           (g) Provide consultancy services to Party A in relation to
the labor and employment policies and social insurance policies; and          
(h) Assist Party A in standardizing the management of human resources and
establishment of related systems.

 

2.5 Internal Control Services         Party B shall assist Party A to establish
an internal control system and provide the proper suggestions on the following
systems:

 

  (1)  Rules for stamp usage         (2)   Rules for receipts and checks        
(3) Rules for budget management         (4) Rules of confidentiality         (5)
  Quality management system         (6) Authorization and agency system        
(7) Management system of the subsidiaries of Party A

 

Article 3 Entrusted Management Service Fee

 

3.1 Both Parties agree that, with respect to the services provided by Party B to
Party A under this Agreement, Party A shall pay a service fee on a quarterly
basis to Party B in the equivalent amount of a certain percentage (the
“Entrusted Management Service Fee”) of Party A’s total amount of operational
income of such quarter. Both Parties will confirm in writing the specific
consideration in a separate written instrument based on further consultations
following the execution of this Agreement.     3.2 Party A shall pay such
service fee to Party B within fifteen (15) days upon completion of each quarter.
    3.3 Party B shall be entitled to request Party A in writing to adjust the
consideration in accordance with the quantity and quality of the entrusted
services. The Parties shall positively negotiate with each other in respect of
the Entrusted Management Service Fee, and Party A shall agree with such
adjustment.

 



4

 

 

Article 4 Warranties and Undertakings by Party A

 

4.1 Within the term of this Agreement, Party B shall be an exclusive service
provider entrusted by Party A to provide the services as set forth in Article 2
hereunder, and Party A shall not consign any other entities to provide Party A
(including its branches and subsidiaries) with any services identical to or
similar with those services provided in Article 2 hereunder.     4.2 Without the
prior written consent from Party B, Party A shall not change its (including its
branches and subsidiaries) business policies.     4.3 Without the prior written
consent from Party B, Party A shall not change its (including its branches and
subsidiaries) rules and policies regarding the business operation, human
resource management and finance.     4.4 Without the prior written consent by
Party B, Party A shall not change its internal control system.     4.5 Without
the prior written consent by Party B, Party A shall not change its internal
organizations.     4.6 Without the prior written consent by Party B, Party A
(including its branches and subsidiaries) shall not replace any senior
management staff by itself.     4.7 Party A shall promptly (no later than three
(3) days after receiving Party’s written notice) provide Party B with its
information regarding the business operations, management and finance (including
its branches and subsidiaries), upon written notice issued by Party B.     4.8
Party A shall promptly and proactively notify Party B of any matters that
adversely affect Party A’s operation.     4.9 Party A shall give full
cooperation to Party B, and provide assistance and convenience to Party B for
its on-site services, and shall not hinder Party B in providing services as set
forth in Article 2 herein.     4.10 Party A shall promptly make full payment of
the Entrusted Management Services Fee, if any, to Party B in accordance with the
provisions hereunder.     4.11 Without the prior written consent from Party B,
Party A shall not take any action that would materially affect Party B’s rights
and interests hereunder.

 



5

 

 

Article 5 Warrants and Undertakings by Party B

 

5.1 Party B shall take advantage of its capacity and resources to provide the
services as stipulated in Article 2 hereunder.     5.2 Party B shall timely
adjust and update the services in accordance with the actual conditions and
operations of Party A.     5.3 In the event that Party B intends to provide
services to any other entities engaged in similar business as Party A, it shall
give prior notice to Party A and keep confidential the confidential information
obtained during the course of providing services to Party A .     5.4 Party B
shall consider any reasonable suggestions from Party A during the course of
providing services to Party A.

 

Article 6 Guaranty for this Agreement

 

To secure the performance of the obligations assumed by Party A hereunder,
Shareholder agrees to pledge all his equity interests in Party A to Party B, and
the Parties agree to execute the Equity Pledge Agreement with respect thereto.

 

Article 7 Taxes and Expenses

 

The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and fees arising from the execution and performance of
this Agreement.

 

Article 8 Assignment of the Agreement

 

8.1 Party A shall not transfer part or all its rights and obligations under this
Agreement to any third party without the prior written consent of Party B.    
8.2 The Parties agree that Party B shall be entitled to transfer, in its sole
discretion, any or all of its rights and obligations under this Agreement to any
third party upon a five (5) day written notice to Party A.

 

Article 9 Liability of Breach

 

9.1 If Party A fails to duly pay the Entrusted Management Services Fee in
accordance with the provisions of Article 3 hereunder, then Party A shall pay
the liquidated damage per day equal to 0.03% of the unpaid Consideration which
falls due; if any delay of payment amounts to ten (10) days, then Party B shall
be entitled to exercise the right of pledge under the Equity Pledge Agreement.  
  9.2 If Party A violates its representations and warranties hereunder and fails
to redress such violation within ten (10) days upon receipt of written notice
from Party B, Party B shall be entitled to exercise the right of pledge under
the Equity Pledge Agreement.     9.3 If Party B does not fully perform its
obligations under this Agreement, or is otherwise in default of any of its
representations and warranties hereunder, Party A shall be entitled to request
Party B to redress its default.

 



6

 

 

Article 10 Effectiveness, Modification and Cancellation

 

10.1 This Agreement shall take effect on the day of execution hereof, and the
valid term hereof shall expire upon the day of completion of the acquisition of
the assets or the equity of Party A by Party B or its designated third party.  
  10.2 The modification of this Agreement shall not be effective unless a
written agreement is signed by the Parties.     10.3 This Agreement shall not be
terminated or canceled without written agreement of the Parties through the
negotiation, provided that Party B may, by giving a ten (10)-day prior notice to
the other Parties hereto, terminate this Agreement.

 

Article 11 Confidentiality and Intellectual Property Rights

 

11.1 The negotiation, execution and articles of this Agreement and any
information, documents, data and all other materials (herein “Confidential
Information”) arising out of the implementation of this Agreement, shall be kept
in strict confidential by the Parties. Without the written approval by the other
Parties, none of the Parties shall disclose any Confidential Information to any
third party, but the following shall not be considered to be “Confidential
Information”:       (1)   The materials that are known by the general public
(but not including the materials disclosed by a Party receiving the materials in
breach of this Agreement);       (2)   The materials required to be disclosed
subject to the applicable laws or the rules or provisions of any stock exchange.
        The materials disclosed by each Party to its legal or financial
consultants relating to the transactions under this Agreement, provided the
legal or financial consultants shall comply with the confidentiality provisions
set forth in this Section. The disclosure of the Confidential Information by
staff or employed institution of any Party shall be deemed as the disclosure of
Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the contract.       11.2 If this Agreement is
terminated or becomes invalid or unenforceable, the validity and enforceability
of Article 11 shall not be affected or impaired.       11.3 Party B shall have
exclusive and proprietary rights and interests in all rights, ownership,
interests and intellectual properties arising out of or created during the
performance of this Agreement, whether developed solely by Party B or jointly by
Party A and Party B, or developed by Party B based on any intellectual property
owned by Party A, or developed by Party A based on any intellectual property
owned by Party B, including but not limited to copyrights, patents, patent
applications, software, technical secrets, trade secrets and others
(“Intellectual Property”). To the maximum extent permitted by law, in the event
of any such Intellectual Property cannot be fully vested in Party B, Party A
agrees upon request to transfer the same to Party B for free, or if this is not
possible, hereby grants a sole and exclusive (i.e., Party A and any other third
parties are all excluded for use), worldwide, royalty free license to Party B to
the subject Intellectual Property. Party A shall not, except with the written
authorization of Party B, use, or permit any third party to use, any
Intellectual Property of Party B.       11.4 The Parties agree that this Article
11 shall survive changes to, and rescission or termination of, this Agreement.

 



7

 

 

Article 12 Force Majeure

 

12.1 “Force Majeure” refers that any event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots.     12.2 If an event of Force Majeure occurs, any Party who is
prevented from performing its obligations under this Agreement by an event of
Force Majeure shall notify the other Party without delay and within fifteen (15)
days of the event provide detailed information about and documents evidencing
the event and take appropriate means to minimize or remove the negative effects
of Force Majeure on the other Parties, and shall not assume the liabilities for
breaching this Agreement. The other Parties may suspend their performance during
the period of the event of Force Majeure. The Parties shall perform this
Agreement after the event of Force Majeure disappears.

 

Article 13 Governing Law and Dispute Resolution

 

13.1 The effectiveness, interpretation, implementation and dispute-resolution
related to this Agreement shall be governed under PRC Laws.     13.2 Any dispute
arising out of this Agreement shall be resolved by the Parties through friendly
negotiation. If the Parties could not reach an agreement within thirty (30) days
since the dispute is brought forward, each Party may submit the dispute to China
International Economic and Trade Arbitration Commission in Beijing for
arbitration under its applicable rules. The language of arbitration proceedings
shall be English. The arbitration award should be final and binding upon the
Parties.

 

13.3 During the process of dispute-resolution, the Parties shall continue to
perform other terms under this Agreement, except for provision in dispute.

 

Article 14 Miscellaneous

 

14.1 The Parties acknowledge that this Agreement constitutes the entire
agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous oral or written agreements
and understandings.

 



8

 

 

14.2 This Agreement shall bind and benefit the successor of each Party and the
transferee permitted hereunder with the same rights and obligations as if the
original parties hereof.     14.3 Any notice required to be given or delivered
to the Parties hereunder shall be in writing and delivered to the address as
indicated below or such other address or as such party may designate, in
writing, from time to time. All notices shall be deemed to have been given or
delivered upon by personal delivery, fax and registered mail. It shall be deemed
to be delivered upon: (1) registered air mail: five (5) business days after
deposit in the mail; (2) personal delivery and fax: two (2) business days after
transmission. If the notice is delivered by fax, it should be confirmed by
original through registered air mail or personal delivery:

 

Party A

Contact person: Wei Zhixiong

Address: Room 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao,
Futian District, Shenzhen

Postal Code: 518040

Tel: 0755-8348-7878

Fax: 0755-8348-7881

 

Party B

Contact person: Renyan GE

Address: 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC

Postal Code: 518049

Tel: 136-3266-8228

 

14.4 If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
portions shall not in any way be affected or impaired thereby. In such event,
the Parties shall use best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which effects the parties original
intention to the largest extent.     14.5 This Agreement is executed in three
(3) copies with each party holding one copy, and each of the copy shall be
equally valid and authentic.

 

[Signature Page Follows]

 

9

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

Party A

 

Shenzhen CCPower Corporation         Legal Representative: Wei Zhixiong         
Signature & Seal: /s/ Wei Zhixiong  

 

Party B

 

Shenzhen CCPower Investment Consulting Co., Ltd.         Legal Representative:
Renyan GE         Signature & Seal: /s/ Renyan Ge  

 

The Shareholder of Shenzhen CCPower Corporation         Wei Zhixiong: /s/ Wei
Zhixiong

 



10

 

